Exhibit 10.1

  

AMENDMENT NO. 2
TO THE
PARAMETRIC SOUND CORPORATION 2012 STOCK OPTION PLAN

 

On February 21, 2013, in accordance with Section 11 of the Parametric Sound
Corporation 2012 Stock Option Plan (the “Plan”), the Board of Directors of
Parametric Sound Corporation (the “Company”) amended and restated
Section 6(b)(i)(1) of the Plan to read in its entirety as follows:

 

“To the extent required by applicable laws, rules and regulations and except as
set forth in Section 6(b)(i)(2), the exercise price of an NQSO shall be not less
than the fair market value (determined in accordance with Section 6(a)(x)) of
the stock subject to the Option on the date of grant).”

* * * * *

 

The Company has caused this Amendment No. 2 to be signed on the date indicated
below, to be effective as indicated above.

 

 

 

 

Dated: February 21, 2013

PARAMETRIC SOUND CORPORATION

 

By: /s/ JAMES A. BARNES

       James A. Barnes

       Chief Financial Officer, Treasurer and Secretary

 

